Citation Nr: 0111111	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-04 369	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office & Insurance Center (RO&IC) in Philadelphia, 
Pennsylvania.

In both his notice of disagreement received in September 
1999, and his VA Form 9, received in March 2000, the veteran 
requested a hearing before the Board at the central office.  
However, in correspondence received later in March 2000, he 
withdrew his request for a central office hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's diagnosed schizophrenia was not incurred in 
service or within one year of his discharge from service.

CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in service, 
aggravated by service, or manifested to a degree of 10 
percent within one year from service, and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.301, 3.303, 
3.307, 3.309 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for his acquired psychiatric disability, diagnosed 
as schizophrenia.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The RO&IC informed the 
veteran of the evidence necessary to substantiate his claim 
in an August 1998 letter and again in a September 1999 
letter.  The veteran was also provided a statement of the 
case in November 1999 and supplemental statements of the case 
in March and September 2000, which outlined the RO&IC's 
decision and the evidence necessary to substantiate his 
claim.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

The Board notes that the veteran's claim for service 
connection for an acquired psychiatric disability was 
previously denied in a January 1984 rating decision, which 
the veteran did not appeal.  His current claim, submitted in 
July 1999, was initially developed as a claim of whether he 
had submitted new and material evidence to reopen his claim 
for service connection for an acquired psychiatric 
disability.  However, a March 2000, supplemental statement of 
the case indicates that new and material evidence had been 
submitted and the veteran's claim was reopened.  Therefore, 
the current issue for consideration is entitlement to service 
connection for an acquired psychiatric disorder.

The veteran's service medical records, including his 
separation physical examination report and the accompanying 
report of medical history were negative for evidence of 
psychopathology.

The veteran was first treated for a schizophrenic reaction in 
March 1973 at the Harrisburg Hospital. He had apparently 
developed obsessive ideas in recent months before his 
admission.  His past medical history and family and social 
histories were noted to be noncontributory and nonsignificant 
respectively.

VA treatment records reveal that the veteran was first 
treated by VA in December 1973 at the VA medical center in 
Brentwood, California, for hysterical neurosis.  He was first 
treated for chronic undifferentiated schizophrenia in May 
1977 when he was admitted to a VA hospital on a voluntary 
basis under one of his aliases.  At that time, he admitted 
that he had previously heard voices in 1966 when he was 17 
and more recently since 1975.  He also stated that after his 
discharge from service he was employed for 18 months as an 
aircraft mechanic and that he became increasingly nervous 
towards the end of his employment.  He started to hear voices 
and in April 1973 kicked a colleague and was admitted to the 
Harrisburg State Hospital.  The veteran also had multiple 
somatic complaints suggestive of hypochondriasis.  The June 
1977 discharge diagnoses included chronic undifferentiated 
schizophrenia.  The veteran was readmitted later that day for 
treatment of his schizophrenia and not discharged until 
September 1978. 

Thereafter, the veteran was hospitalized at VA facilities for 
treatment of his schizophrenia on several occasions 
throughout the 1980's and as late as October 1998.  He also 
received VA outpatient treatment for his psychiatric 
disorder.  A December 1980 hospital summary indicates that he 
reported seeing triangles, circles and dots and hearing 
screaming voices and being unable to concentrate all of his 
life.  During a June 1981 evaluation the veteran stated that 
his illness started in 1972.  A February 1993 progress note 
shows the veteran's history of hallucinations all his life.  
A September 1993 discharge summary indicates that the veteran 
had heard voices since childhood but was first hospitalized 
in 1973.  A March 1994 letter from his treating VA 
psychiatrist and psychologist to his employer states that the 
veteran's schizophrenic symptoms began in 1971 while on 
active duty.  However, a June 1996 general note shows that 
the veteran's psychiatric history began in 1973.   

In an August 1984 statement, the veteran stated that he first 
became aware of his condition about a year and a half after 
his discharge from service when he began to have periods of 
depression and hallucinations.  

Records submitted from his former employer, shows that he was 
employed in 1979 and known to have schizophrenia at that 
time.  He was given disability retirement in 1994 as a result 
of his schizophrenia.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including psychoses).

A review of the record leads to the conclusion that the 
preponderance of the evidence is against the veteran's 
claim.  The first medical evidence of any acquired 
psychiatric disorder was in March 1973 when he was 
hospitalized for the first time for a psychiatric 
disability, more than a year after his discharge from 
service.  In reaching this conclusion, the Board 
acknowledges the numerous subsequent treatment records, 
beginning in 1977, that indicate the veteran experienced 
auditory and visual hallucinations all his life, during his 
teenage years or during his military service.  However, the 
veteran has not given any indication that he received any 
psychiatric treatment prior to his service.  Moreover, the 
Board finds more probative the veteran's service medical 
records and earliest post-service treatment records.  The 
veteran denied any psychiatric symptoms at the time of his 
enlistment and his psychiatric evaluation was normal.  
Throughout the almost four years he served, he had no 
psychiatric complaints, treatment or diagnosis.  Again, at 
the time of his separation examination, his psychiatric 
evaluation was found to be normal.  

The Board also finds the private 1973 treatment records more 
probative than subsequent treatment records as the veteran 
denied any previous psychiatric symptoms at the time he 
first sought treatment.  In May 1977, the veteran first 
filed a claim for service connection for a nervous condition 
under his alias.  About that same time he began to report 
that he had experienced auditory hallucinations as a 
teenager.  

Although the Board finds that the later treatment records 
indicating that the veteran's psychiatric symptoms began 
prior to, during or immediately after his active duty 
service are credible, they are less probative than the 
earlier records as they are markedly inconsistent with more 
contemporaneous treatment records and histories given by the 
veteran at a time when he was seeking only treatment and 
prior to the his filing his claim.  Moreover, the subsequent 
treatment records are clearly based solely on the veteran's 
reported history and there is no evidence that any of the 
examiners reviewed his previous medical records.  Evidence, 
which is simply information recorded by a medical examiner 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence."  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Finally, the 
veteran himself, in his 1984 statement admits that he first 
became aware of his psychiatric disability a year and a half 
after his discharge.  

Although the veteran is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Therefore, the Board finds that 
the clear preponderance of the evidence is against the 
veteran's claim that his current acquired psychiatric 
disorder is not a result of his service.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

